                                                                                               Case 2:20-cv-01519-RFB-EJY Document 12 Filed 12/04/20 Page 1 of 3



                                                                                      1 CHRISTENSEN JAMES & MARTIN

                                                                                      2 Evan L. James, Esq. (7760)
                                                                                          Laura J. Wolff, Esq. (6869)
                                                                                      3 7440 W. Sahara Avenue
                                                                                      4 Las Vegas, Nevada 89117
                                                                                          Telephone: (702) 255-1718
                                                                                      5 Facsimile: (702) 255-0871
                                                                                      6 Email: elj@cjmlv.com, ljw@cjmlv.com
                                                                                          Attorneys for California Ironworkers Field Pension Trust,
                                                                                      7 California Ironworkers Field Welfare Trust, California and
                                                                                      8 Vicinity Field Ironworkers Annuity Fund, California Field
                                                                                          Ironworkers Vacation Trust Fund, California Field Ironworkers
                                                                                      9 Apprenticeship Training and Journeyman Retraining Fund,
                                                                                        Ironworkers Workers’ Compensation Trust, California Field
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10
                                                                                        Ironworkers Administrative Trust, and California
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 Field Ironworkers Labor Management Cooperative Trust

                                                                                     12                        UNITED STATES DISTRICT COURT
                                                                                     13                             DISTRICT OF NEVADA
                                                                                     14 The Trustees of the California                Case No.: 2:20-cv-01519-RFB-EJY
                                                                                     15
                                                                                          Ironworkers Field Pension Trust,
                                                                                          California Ironworkers Field Welfare
                                                                                     16   Trust, California and Vicinity Field
                                                                                     17
                                                                                          Ironworkers Annuity Fund, California        STIPULATION AND ORDER TO
                                                                                          Field Ironworkers Vacation Trust Fund,      EXTEND TIME FOR DEFENDANTS
                                                                                     18   California Field Ironworkers                FREYSSINET, INC. AND WESTERN
                                                                                     19
                                                                                          Apprenticeship Training and Journeyman      SURETY COMPANY TO RESPOND TO
                                                                                          Retraining Fund, Ironworkers Workers’       THE COMPLAINT
                                                                                     20   Compensation Trust, California Field
                                                                                                                                          (SECOND REQUEST)
                                                                                     21   Ironworkers Administrative Trust, and
                                                                                          California Field Ironworkers Labor
                                                                                     22   Management Cooperative Trust,
                                                                                     23
                                                                                                             Plaintiffs,
                                                                                     24 vs.
                                                                                     25
                                                                                          Freyssinet, Inc., a Delaware corporation;
                                                                                     26 Western Surety Company, a South
                                                                                     27 Dakota Company; M. A. Mortenson
                                                                                          Company, a Minnesota corporation;
           Case 2:20-cv-01519-RFB-EJY Document 12 Filed 12/04/20 Page 2 of 3




     McCarthy Building Companies, Inc., a
 1
     Missouri corporation; Federal Insurance
 2   Company, an Illinois corporation; and
 3
     Mortenson-McCarthy Las Vegas
     Stadium, a Joint Venture, a general
 4   partnership; Merchants Bonding
 5
     Company, an Iowa Company; Travelers
     Casualty and Surety Company of
 6   America, a Connecticut surety; John Does
   I-XX, inclusive; and Roe Entities I-XX,
 7 inclusive,

 8
                             Defendants.
 9
            WHEREAS, on October 26, 2020, this Court signed an Order [Doc. 10]
10
     extending Defendants Freyssinet, Inc. (“Freyssinet”) and Western Surety
11
     Company’s (“Western”) time to respond to the Complaint up to and including
12
     December 6, 2020;
13
            WHEREAS, the Plaintiffs, Freyssinet and Western have agreed to extend the
14
     time again, up to and including December 18, 2020;
15
            WHEREAS, the parties are actively engaged in settlement discussions;
16
            WHEREAS, Plaintiffs and Freyssinet have agreed that extending the due date
17
     for Freyssinet’s and Western’s respective responsive pleadings will allow time for
18
     the parties to further engage in meaningful settlement discussions that could resolve
19
     the case or reduce the scope of the issues in dispute;
20
            WHEREFORE, IT IS HEREBY STIPULATED by Plaintiffs and Freyssinet,
21
     by and through their undersigned counsel of record, that pursuant to LR IA 6.1, that
22
     Freyssinet and Western shall have up to and including December 18, 2020 within
23
     which to answer or otherwise respond to the Complaint.
24
     ///
25
     ///
26
     ///
27


                                                -2-
          Case 2:20-cv-01519-RFB-EJY Document 12 Filed 12/04/20 Page 3 of 3




 1         This is the second stipulation to extend time by which Freyssinet and
 2 Western Surety must respond to the complaint.

 3         Dated this 4th day of December, 2020.
 4 CHRISTENSEN JAMES & MARTIN            COZEN O’CONNOR
 5 By:/s/ Laura J. Wolff
                                         By: /s/ Michael W. Melendez
   Laura J. Wolff, Esq. (6869)           Michael W. Melendez, Esq. (6741)
 6
   Evan L. James, Esq. (7760)            3753 Howard Hughes Parkway, Suite 200
 7 7440 W. Sahara Avenue                 Las Vegas, NV 89169
   Las Vegas, Nevada 89117               Tel: (415) 593-9610
 8 Tel: (702) 255-1718                   Fax: (415) 692-3688
   Fax: (702) 255-0871                   Email: mmelendez@cozen.com
 9 Email: ljw@cjmlv.com;
                                         Attorneys for Defendant Freyssinet, Inc.
   elj@cjmlv.com
10
   Attorneys for Plaintiffs
11

12

13                                                IT IS SO ORDERED:

14
                                                  ___________________________________
15
                                                  UNITED STATES MAGISTRATE JUDGE
16
                                                   Dated: December 4, 2020
17

18

19

20

21

22

23

24

25

26
27


                                            -3-
